*275OPINION.
Smith:
It must be held that the Commissioner was in error in reducing the amount of earnings available for the payment of the dividend on April 21, 1919, by the amount of a tentative tax payable for the year 1919. Appeal of L. S. Ayers & Co., 1 B. T. A. 1135.
The second point raised by the petitioner based upon the decision of the Board in the Appeal of Guarantee Construction Co., 2 B. T. A. 1145, is now ruled adversely to the petitioner by section 1207 of the Revenue Act of 1926. See Appeal of Russel Wheel & Foundry Co., 3 B. T. A. 1168.

Judgment loill be entered on 15 days' notice, under Rule 50.